Martijv, J.
delivered the opinion of court. This is an action of nullity, to set aside a judgment obtained by the defendant against the present plaintiff. An injunction was prayed and obtained to prevent its execution.
The defendant denied that the petition contained sufficient matter to justify the plaintiff’s pretensions—he prayed that the injunction be dissolved and the petition dismissed. It was so done, and the plaintiff appealed.
*606The suit on which the judgment was al-_ J ® tacked for nullity in its form, was brought by ap„ejjee on a draft of Leggo, on the appel- , . , , . lanf, and by him accepted; which draft the ap-pellee alleged had been lost or mislaid; and he annexed to his petition his affidavit, stating the loss or mislaying, in which he stated the acceptance to be in the following words: “I accept the within draft for $350, to be paid with interest at 10 per cent, a year, from the date, till paid; with the understanding that if I should be legally dispossessed of the land (I purchased from the drawer) by virtue of a judgment rendered in favor of the executors of S. Gall, deceased, against my vendor and S-Adams and S. Beauchamps The petition adds that the appellant, relying on the truth of the appellee’s statement, confessed judgment accordingly, and afterwards the draft was discovered and found, and the acceptance appears to be in the following words, to wit: “I accept this order for $350 on the following conditions—to say, one half of the amount, being $175 is to be on interest at 10 per cent, from the first of February, 1822, if not paid before? and upon the express understanding that ho *607part is liable to be paid, till a judgment for $1000 in favor of Gall’s estate against Leggo . and Adams be satisfied, if said judgment be a lien on the land I bought, which was rendered before my purchase. J. Beauchamp. May 11,1825.”
The action of nullity is given by the code of practice, 507, when the plaintiff obtains judgment on the production of forged documents, or other ill practices. In the present case the document was not literally forged—but it was a false one. Whether the plaintiff availed himself of a false document, designedly alleging the loss of the original and knowingly giving an untrue recital of its contents—or having really mislaid it erroneously stated its contents—the injury to the defendant is the same. The court who gave judgment was equally deceived in either case, by the act of the plaintiff, beyond the control of the defendant. Truth must be the basis of all judgments, and where one is obtained on false documents, made by the party in whose favor it is rendered, the detection of the falsity must entitle the opposite party to relief, even where there is no malice, in that who is in possession of the judg-*608menf. The absence of malice ought not to ° have any other effect than to protect the party . . from punishment. .
Walts Lobdell, for plaintiff—Turner for defendant.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be annulled, avoided and reversed, and proceeding to give such judgment as the inferior court ought, inour opinion, to have given; it is ordered that the judgment attacked for nullity be declared null and set aside—the injunction sustained, the appellee paying costs.